Summary of Compensatory Plans and Arrangements Adopted February 2, 2005

On February 2, 2005, the Compensation Committee of the Board of Directors of
Juniper Networks, Inc. (the “Company”) met and (i) adopted the Company’s 2005
Bonus Incentive Plan for Executive Officers (the “Plan”); (ii) approved certain
bonus payments to 2004 executive officers under the 2004 executive officer bonus
plan; and (iii) approved a bonus payment to Krishna “Kittu” Kolluri, in each
case as summarized below.

i) 2005 Executive Officer Bonus Plan. The participants in the Plan are divided
into two categories as follows:

     
Corporate Participants
  Title
 
   
 
   
Scott Kriens
James A. Dolce
Robert R.B. Dykes
Pradeep Sindhu
  Chairman and CEO
Executive Vice President, Field Operations
Chief Financial Officer and Executive Vice President, Business Operations
Vice Chairman and Chief Technology Officer
 
   
Business Team Participants
 

 
 

 
   
Krishna “Kittu” Kolluri
Carol Mills
  Vice President and General Manager, Security Products Group
Vice President and General Manager, Infrastructure Products Group

The payment of bonuses under the Plan for all participants is based on
performance against revenue, earnings and margin targets. The relative weighting
of each metric varies between corporate and business team participants, such
that corporate participant bonuses are based 50% on overall corporate
performance and 25% on the performance of each business team. Business team
participant bonuses are based 50% on overall corporate performance and 50% on
the performance of their respective business team.

The target bonus of Scott Kriens is 150% of base salary. The target bonus for
each other participant is 100% of base salary.

For each of the participants, a specified minimum achievement against all target
metrics is required for any payment of bonuses. Overachievement of the target
metrics can result in payment of bonuses in excess of the target bonus (up to a
maximum of 200% of target bonus).

The final bonus for each participant, calculated as described above, is subject
to adjustment. For corporate participants, those adjustments are based upon a
combination of the company’s performance compared to industry peers and
individually set performance goals. For business team participants, the
adjustments are based upon individually set performance goals.

ii) 2004 Bonus Payments. The committee also authorized payments to 2004
executive officers under the 2004 executive officer bonus plan as follows:

                 
Executive Officer
  Title
  2004 Bonus Payment
 
               
Scott Kriens
  Chairman and CEO
  $ 539,077  
Marcel Gani
  Executive Vice President,
  $ 315,851  
 
  Business Systems and
       
 
  Chief Financial Officer
       
James A. Dolce
  Executive Vice President,
  $ 319,611  
 
  Field Operations
       
Krishna “Kittu” Kolluri
  Vice President and General
  $ 236,888  
 
  Manager, Security Products
       
 
  Group
       
Pradeep Sindhu
  Vice Chairman and Chief
  $ 253,683  
 
  Technical Officer
       

These payments were based upon the relative achievement of 2004 goals for
revenue and earnings targets, revenue growth versus industry peers and new
business acquisition (as described in the Joint Proxy/Prospectus filed by the
registrant in connection with the NetScreen acquisition), and were adjusted
based on achievement against individual goals.

iii) Krishna “Kittu” Kolluri Merger Bonus. The committee also approved the
payment to Mr. Kolluri of a $200,000 bonus that was committed to him by
NetScreen Technologies at the time that NetScreen acquired Neoteris, Inc. The
bonus milestones were based upon on-time delivery of certain products, SSL VPN
product leadership and length of service.

